DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reasons for Allowance
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: Applicant’s invention is drawn to a method for improving garbage collection performing set of data updates used in user device such as desktop computer, lap-top computer, hand-held computer and printer to ensure an efficiency(i.e., the method is applied to the determining of the cost of performing garbage collection in order to reduce the potential number of orderings of the updates considered by utilizing a marked-up reverse lookup table of the target system for determining an ordering in which the performance of the set of data updates result in amount of garbage collection is performed while performing the set of data updates).
Applicant’s independent claims 1, 8 and 15 each recite, inter alia, a computer program product for determining an ordering in which the performance of the set of data updates result in amount of garbage collection is performed while performing the set of data updates with a structure as defined in the specification (pages 7-26) including for each given portion of data of the target system that is to be rewritten during 
Accordingly, Applicant’s claims are allowed for these reasons and for the reasons as recited in Applicant’s arguments filed 4/23/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yonezawa et al. (US 2013/0232296) discloses a memory system in embodiments includes a nonvolatile semiconductor memory that stores user data, a forward lookup address translation table and a reverse lookup address translation table, and a controller so that the controller is configured to determine that the user data 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUO H LI whose telephone number is (571)272-4183.  The examiner can normally be reached on Mon. Tue. and Thurs. 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 5712725535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ZHUO H LI/           Primary Examiner, Art Unit 2133